Fourth Court of Appeals
                                San Antonio, Texas
                                      June 14, 2019

                                   No. 04-18-00628-CR

                                  Braden Daniel PRICE,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR10496
                    Honorable Catherine Torres-Stahl, Judge Presiding


                                     ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice


       The Court has considered the Appellant’s Motion for En Banc Reconsideration and the
motion is DENIED.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court